

116 S3723 IS: Sexual Abuse Services in Detention Act of 2020
U.S. Senate
2020-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3723IN THE SENATE OF THE UNITED STATESMay 13, 2020Mr. Schatz (for himself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide services to victims of sexual abuse who are incarcerated, and for other purposes.1.Short titleThis Act may be cited as the Sexual Abuse Services in Detention Act of 2020.2.Establishment of National Hotline for Sexual Abuse Services in DetentionThe Prison Rape Elimination Act of 2003 (34 U.S.C. 30301 et seq.) is amended by inserting after section 6 the following:6A.National hotline for sexual abuse services in detention(a)DefinitionsIn this section:(1)Eligible organizationThe term eligible organization means a national nonprofit organization that has—(A)special expertise and broad, national-level experience in providing sexual abuse and rape crisis counseling services for survivors and victims of sexual abuse in correctional settings; and(B)experience providing technical assistance and training to correctional officers and administrators, including—(i)understanding the unique dynamics of custodial sexual abuse; and(ii)understanding correctional practices and correctional security concerns. (2)Nonprofit organizationThe term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and that is exempt from taxation under section 501(a) of such Code.(3)Sexual abuseThe term sexual abuse has the meaning given the term in section 115.6 of title 28, Code of Federal Regulations, or any successor thereto.(4)Sexual abuse and rape crisis counseling servicesThe term sexual abuse and rape crisis counseling services—(A)means emotional support services for individuals who have experienced sexual abuse at any time in their life; and(B)includes services such as—(i)crisis intervention;(ii)education about dynamics of sexual abuse and sexual harassment;(iii)sharing resources;(iv)safety planning; and(v)assistance processing trauma reactions and building coping skills.(5)Sexual abuse and rape crisis counseling service providerThe term sexual abuse and rape crisis counseling service provider means an organization that—(A)provides specialized services for survivors of sexual abuse; and(B)employees staff members who have—(i)training and expertise in trauma and sexual abuse counseling for survivors of sexual abuse; and(ii)training on avoiding the misuse of telephone hotline and other counseling services.(6)Telephone service providerThe term telephone service provider means an entity that provides a corrections agency or prison with inmate communication services, such as telephone, email, and video visitation. (b)Establishment of National Hotline for Sexual Abuse Services in Detention(1)AuthorityThe Attorney General may award grants to eligible organizations to provide for the establishment of a National Hotline for Sexual Abuse Services in Detention.(2)Use of grant fundsAn organization that receives a grant under this subsection shall use the grant funds to establish and operate a National Hotline for Sexual Abuse Services in Detention to—(A)provide sexual abuse and rape crisis counseling services to inmates who have been victims of sexual abuse or sexual harassment during incarceration or prior to incarceration, by—(i)in accordance with paragraph (3), establishing and operating a telephone hotline for receiving calls from inmates that is free of charge to both inmates and prisons;(ii)receiving and responding to confidential email correspondence from inmates;(iii)receiving and responding to confidential correspondence received through the United States Postal Service from inmates; and(iv)facilitating other secure means of single or group communications between qualified sexual abuse or rape crisis service providers and inmates, including holding support groups using a telephone or other electronic mechanism, in which a qualified sexual abuse or rape crisis service provider is directly involved in all communications;(B)provide education, training, and technical assistance to any corrections agency or prison seeking to provide sexual abuse services at the institution; and(C)on a biannual basis, collect and maintain data on the usage volume for each component of the education, training, and technical assistance described in subparagraph (B).(3)Telephone hotline(A)In generalAny telephone hotline established under paragraph (2)(A)(i) shall be confidential, unrecorded, unmonitored by any prison or any agent of a prison or by any telephone service provider or agent of any telephone service provider.(B)SupervisionA sexual abuse and rape crisis counseling service provider may engage in live supervision of calls made to the telephone hotline established under paragraph (2)(A)(i), as needed, for quality control of services provided.(C)RequirementAny telephone hotline established under paragraph (2)(A)(i) shall be—(i)available to receive calls not less than 16 hours per day, every day of the year; and(ii)staffed by sexual abuse and rape crisis counselors employed by a sexual abuse and rape crisis counseling service provider, including counselors who are—(I)employed by a sexual abuse and rape crisis counseling service provider; and (II)trained to provide sexual abuse and rape crisis counseling services to juveniles.(4)Funding(A)In generalExcept as provided in subparagraph (B), the Attorney General shall carry out this section using amounts otherwise made available to the Attorney General.(B)Limitation on use of fundsThe Attorney General may not carry out this section using funds appropriated to carry out section 6.(c)Accountability requirementsFor fiscal year 2021, and each fiscal year thereafter, all grants awarded by the Attorney General under this section shall be subject to the following accountability provisions:(1)Audit requirement(A)DefinitionIn this paragraph, the term unresolved audit finding means an audit report finding in the final audit report of the Inspector General of the Department of Justice that a grantee has used grant funds for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved during the 12-month period beginning on the date on which the final audit report is issued.(B)RequirementBeginning in fiscal year 2020, and in each fiscal year thereafter, the Inspector General of the Department of Justice shall conduct audits of recipients of grants under this section to prevent waste, fraud, and abuse of funds by grantees. The Inspector General shall determine the appropriate number of grantees to be audited each year.(C)Mandatory exclusionA recipient of grant funds under this section that is found to have an unresolved audit finding shall not be eligible to receive grant funds under this section during the first 2 fiscal years beginning after the end of the 12-month period described in subparagraph (A).(D)PriorityIn awarding grants under this section, the Attorney General shall give priority to eligible applicants that did not have an unresolved audit finding during the 3 fiscal years before submitting an application for a grant under this section.(E)ReimbursementIf an entity is awarded grant funds under this section during the 2-fiscal-year period during which the entity is barred from receiving grants under subparagraph (C), the Attorney General shall—(i)deposit an amount equal to the amount of the grant funds that were improperly awarded to the grantee into the General Fund of the Treasury; and(ii)seek to recoup the costs of the repayment to the fund from the grant recipient that was erroneously awarded grant funds.(2)Nonprofit organization requirements(A)ProhibitionThe Attorney General may not award a grant under this section to a nonprofit organization that holds money in offshore accounts for the purpose of avoiding paying the tax described in section 511(a) of the Internal Revenue Code of 1986.(B)DisclosureEach nonprofit organization that is awarded a grant under this section and uses the procedures prescribed in regulations to create a rebuttable presumption of reasonableness for the compensation of its officers, directors, trustees and key employees, shall disclose to the Attorney General, in the application for the grant, the process for determining such compensation, including the independent persons involved in reviewing and approving such compensation, the comparability data used, and contemporaneous substantiation of the deliberation and decision. Upon request, the Attorney General shall make the information disclosed under this subparagraph available for public inspection.(3)Conference expenditures(A)LimitationNo amounts authorized to be appropriated to the Department of Justice under this section may be used by the Attorney General, or by any individual or entity awarded discretionary funds through a cooperative agreement under this section, to host or support any expenditure for conferences that uses more than $20,000 in funds made available to the Department of Justice, unless the Deputy Attorney General or the appropriate Assistant Attorney General, Director, or principal deputy (as designated by the Deputy Attorney General) provides prior written authorization that the funds may be expended to host the conference.(B)Written approvalWritten approval under subparagraph (A) shall include a written estimate of all costs associated with the conference, including the cost of all food, beverages, audio-visual equipment, honoraria for speakers, and entertainment.(C)ReportThe Deputy Attorney General shall submit an annual report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives on all conference expenditures approved under this paragraph.(4)Annual certificationBeginning in fiscal year 2021, the Attorney General shall submit, to the Committee on the Judiciary and the Committee on Appropriations of the Senate and the Committee on the Judiciary and the Committee on Appropriations of the House of Representatives, an annual certification indicating whether—(A)all audits issued by the Office of the Inspector General under paragraph (1) have been completed and reviewed by the appropriate Assistant Attorney General or Director;(B)all mandatory exclusions required under paragraph (1)(C) have been issued;(C)all reimbursements required under paragraph (1)(E) have been made; and(D)includes a list of any grant recipients excluded under paragraph (1) from the previous year..